Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jervis Ricky Davis appeals the district court’s order denying relief on his Fed. R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 5:10-cr-00311-H-1 (E.D.N.C. July 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in *30the materials before this court and argument would not aid the decisional process.

AFFIRMED.